Citation Nr: 1802554	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-02 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee degenerative joint disease with shin splints.

2. Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee degenerative joint disease with shin splints.

3. Entitlement to an initial disability rating in excess of 10 percent for service-connected right ankle degenerative joint disease prior to February 8, 2016, and in excess of 20 percent thereafter.

4. Entitlement to an initial disability rating in excess of 10 percent for service-connected left ankle degenerative joint disease prior to February 8, 2016, and in excess of 20 percent thereafter.


WITNESS AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1989. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in July 2014. A transcript of the hearing is of record.

The issues on appeal were remanded by the Board in June 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary. The Board is conscious of Correia v. McDonald, 28 Vet. App. 158 (2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Board has reviewed the Veteran's VA examinations throughout the appeal period findings, namely the September 2012, October 2012, and February 2016 VA examination reports and concludes that the findings associated with the reports do not meet the specifications of Correia. Specifically, the examinations do not contain range of motion testing of the Veteran's bilateral knee and bilateral ankle disabilities in the areas of active motion and passive motion and in weight-bearing and nonweight-bearing. Given this, the Board is not satisfied that the examination reports findings are adequate for a contemporaneous rating. A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected right and left knee degenerative joint disease with shin splints. The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

For each affected joint, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain. This information must be derived from joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing. 

The examination report must confirm that all such testing has been made and reflect those testing results. If any testing cannot be conducted, the examiner should clearly specify the reasons why that testing is not possible. All opinions must be supported by a detailed rationale in a typewritten report.

2. Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected right and left ankle degenerative joint disease. The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

Examination findings pertinent to right and left ankle disability must be reported to allow for application of VA rating criteria for musculoskeletal disabilities. The examiner must also comment on whether there is additional functional loss and/or limitation of motion due to pain during flare-ups and if so, this must be expressed in terms of estimated loss of range of motion, if possible. This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. If ankylosis is present, please so note.

All opinions must be supported by a detailed rationale in a typewritten report.

3. After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

4. Then, readjudicate the Veteran's claims in light of all the evidence of record. If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. § 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




